EXHIBIT 10.23.5

NCR OFFICER PLAN

(Amended and Restated Effective December 31, 2008)

PREAMBLE

WHEREAS, this Plan was originally adopted effective as of June 1, 2002, and has
been amended from time to time; and

WHEREAS, to comply with the final regulations issued under Section 409A of the
Code, the Company desires to amend and restate the Plan;

NOW THEREFORE, the Plan is hereby amended and restated in its entirety, as set
forth herein, effective as of December 31, 2008.

NCR OFFICER PLAN

ARTICLE I

Definitions

Wherever used herein, the following terms have the meanings indicated:

1.1 “Board of Directors” means the Board of Directors of NCR Corporation.

1.2 “Code” means the Internal Revenue Code of 1986, as amended.

1.3 “Committee” means the Compensation and Human Resource Committee of the Board
of Directors.

1.4 “Company” means NCR Corporation, a Maryland corporation, and its
subsidiaries and affiliates.

1.5 “409A Committee” means the administrative committee designated by the Senior
Vice President, Human Resources of the Company.

1.6 “NCR” means NCR Corporation, and does not include its subsidiaries and
affiliates.

1.7 “Participant” means each individual who participates in the Plan in
accordance with Article II.

1.8 “Pension Plan” means the NCR Pension Plan, or any successor plan.

1.9 “Plan” means the NCR Officer Plan as set forth in this document, and in any
amendments from time to time made hereto.

1.10 “Separation from Service” means a termination of employment with the
Company and its affiliated group in such a manner as to constitute a “separation
from service” as defined under Section 409A of the Code (for this purpose, the
term “affiliated group” shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A of the Code). To the
extent permitted by Section 409A of the Code, the 409A Committee retains
discretion, in the event of a sale or other



--------------------------------------------------------------------------------

disposition of assets, to specify whether a Participant who provides services to
the purchaser immediately after the transaction has incurred a Separation from
Service. If a Participant was an employee of the Company or its affiliated group
immediately prior to the spin-off of Teradata Corporation by the Company and an
employee of Teradata Corporation or its affiliated group immediately after the
spin-off, then solely for purposes of determining when that Participant has
incurred a Separation from Service, the term “Company” as used in this
Section 1.10 shall mean Teradata Corporation, instead of NCR Corporation.

ARTICLE II

Participation and Vesting

2.1 Participation. An individual becomes a Participant in the Plan if he or she
is hired or promoted for the first time by the Company into a Band I position in
the United States or internationally, or a Band II position in the United
States, on or after June 1, 2002. A non-U.S. citizen in a Band II position who
works in the United States for a limited time on an expatriate assignment and
remains covered by his or her home country benefit plans will not become a
Participant in the Plan, unless such individual applies for permanent residency
status (green card) after June 1, 2002, and the green card is approved, and the
individual becomes covered by NCR’s U.S. benefits. The Committee in its
discretion may designate other employees of the Company as Participants in the
Plan.

Notwithstanding the above, effective September 1, 2004, no new participants will
be admitted to the Plan.

2.2 Vesting. A Participant becomes vested in his or her benefit under the Plan
after completing five years of service as an employee of the Company.

2.3 Termination of Participation. Accrual of benefits under the Plan ceases on
the earlier of the date on which the Participant terminates employment with the
Company or dies.

2.4 Forfeiture of Benefits. All benefits to which a Participant would otherwise
be eligible shall be forfeited if the Participant, during his or her employment
with the Company and for a period of eighteen months after termination of
employment for any reason, without the prior written consent of the Chief
Executive Officer of NCR, (1) renders services directly or indirectly to any
Competing Organization (as defined below) involving the development,
manufacture, marketing, advertising or servicing of any product, process, system
or service upon which the Participant worked or in which the Participant
participated during the last three years of employment with the Company,
(2) directly or indirectly recruits, hires, solicits or induces, or attempts to
induce, any exempt employee of the Company to terminate their employment with or
otherwise cease their relationship with the Company, (3) canvasses or solicits
business with any firm or company with whom the Participant worked during the
preceding five years while employed by the Company, including customers of the
Company, or (4) discloses to any third party any Company confidential,
technical, marketing, business, financial or other information not publicly
available.

“Competing Organization” means an organization identified by the Chief Executive
Officer of NCR as a Competing Organization in January of the year in which
employment with the Company terminates, and any other person or organization
which is engaged in or about to become engaged in research on or development,
production, marketing, leasing, selling or servicing of a product, process,
system or service which is the same as or similar to or competes with a product,
process, system or service manufactured, sold, serviced or otherwise provided by
the Company to its customers.



--------------------------------------------------------------------------------

All benefits to which a Participant would otherwise be eligible shall also be
forfeited if a Participant is terminated by the Company for cause, or is
determined by the Board to have engaged in misconduct in connection with the
Participant’s employment with the Company.

ARTICLE III

Benefits

3.1 Benefit. Each Participant with at least five years of service with the
Company shall be entitled to a benefit under this Plan, expressed as a single
life annuity payable at age 65, in an annual amount equal to (a) minus (b).

(a) 1.75% of Officer Compensation, multiplied by the years of Officer Service.

(b) The Retirement Offset.

Effective December 31, 2006, no additional benefits shall accrue under the Plan,
and the calculation of benefits accrued as of December 31, 2006 shall be based
on Officer Service, Officer Compensation and the Retirement Offset determined as
of such date.

3.2 Definitions.

(a) Officer Compensation. “Officer Compensation” means the average annual
compensation earned by the Participant while serving in a Band I or Band II
position. For U.S. Participants, “compensation” has the same meaning as the
defined term “Compensation” in the Pension Plan, without the exclusion for pay
received in the last quarter of employment, and without regard to the dollar
limits imposed by the Code. For non-U.S. Participants, NCR in its discretion
shall determine a definition of compensation that is reasonably similar to the
definition in the Pension Plan, which shall be the definition of compensation in
the Company-sponsored pension plan, if any, in which the Participant
participates, if such definition is reasonably similar to the Pension Plan
definition.

(b) Officer Service. “Officer Service” means the years and fractional years of
service while serving in a Band I or Band II position.

(c) Retirement Offset. The “Retirement Offset” means the annual amount,
expressed as a life annuity, of any employer-provided pension paid to a
Participant under the Pension Plan or any other defined benefit pension plan of
the Company, attributable to the Participant’s Officer Service, including any
amount payable to a Participant from his or her PensionPlus benefit under the
Pension Plan, except that the Pension Plus benefit shall be excluded for
Participants who were participants in the Pension Plan prior to June 1, 2002—for
such Participants, only the Basic Monthly Benefit (as defined in the Pension
Plan) shall be included in the Retirement Offset. “Retirement Offset” also
includes any annual amount paid to a Participant from the NCR Nonqualified
Excess Plan, any other nonqualified or supplemental pension plan funded by the
Company (other than the NCR Mid-Career Hire Supplemental Pension Plan), or any
long-term disability plan sponsored by the Company. The Retirement Offset does
not include amounts payable from a Company-sponsored deferred compensation plan
to the extent such amounts represent employee deferred compensation and earnings
thereon.

For purposes of determining the Retirement Offset, (1) a cash balance account
benefit will be converted to a life annuity using the actuarial assumptions
specified in the Pension Plan for converting lump sums to life annuities,
(2) the portion of a benefit attributable to years of Officer Service shall be
determined by multiplying the total benefit payable from the applicable plan by
a fraction, the numerator



--------------------------------------------------------------------------------

of which is the years of Officer Service as a participant in the applicable
plan, and the denominator of which is all years of service while a participant
in the applicable plan, and (3) amounts payable from a Participant’s benefit
under a Company-sponsored retirement plan to a former spouse will be included in
the Retirement Offset.

If a Participant elects to commence the benefit under this Plan prior to
commencing benefits under other Company-sponsored retirement plans, the
Retirement Offset will be calculated as if benefits commenced under all such
plans. In such case, the Retirement Offset shall not be recalculated when
benefits under other retirement plans actually commence.

3.3 Reduction for Early Retirement. If a Participant commences his or her
benefit prior to age 62, the benefit shall be reduced in accordance with the
following table:

 

Age at Commencement Date

   Percentage of Monthly
Benefit which shall be
paid commencing on
the Commencement
Date  

62 and over

   100.0 %

61

   94 %

60

   88 %

59

   82 %

58

   76 %

57

   70 %

56

   64 %

55

   58 %

An adjustment shall be made by straight line interpolation for ages which are
not integral. The reduction shall apply after the benefit calculation described
in Section 3.1 is completed, including application of the Retirement Offset.

3.4 Death Benefits. Notwithstanding any election by a Participant pursuant to
Section 4.1, if an individual eligible for benefits from this Plan dies before
commencement of benefits pursuant to section 4.1(a), but after becoming vested
in a benefit from this Plan, a death benefit will be paid to the individual’s
spouse (if any), if the spouse is living at the time the death benefit is to
commence. The benefit shall equal the survivor benefit that would have been
payable to the spouse from the Plan if the Participant (1) terminated employment
with the Company on the date of death, or on the actual date of termination of
employment if prior to the date of death, (2) commenced the Plan benefit on the
earliest date following the date of death, and (3) selected a 50% joint and
survivor annuity. The death benefit shall commence as of the later of (1) the
first business day of the seventh month immediately following the Participant’s
death, or (2) the first business day of the month immediately following the date
that the Participant would have attained age 55, and shall be paid in equal
bi-weekly installments for the life of the spouse.

ARTICLE IV

Distribution of Benefits

4.1 Each Participant may, no later than a date specified by the 409A Committee
(provided that such date occurs no later than December 31, 2008), make the
following elections on a form provided by the



--------------------------------------------------------------------------------

409A Committee in accordance with the following terms and conditions (and such
additional terms and conditions as the 409A Committee may specify in its sole
discretion):

(a) Except as otherwise provided in Section 3.4 or this Article IV, each
Participant may elect to have his benefits under Article III commence on the
later of (x) the first business day of the seventh month immediately following
the Participant’s Separation from Service, or (y) the first business day of the
month immediately following attainment of an age specified by the Participant
between 55 and 65; provided that the Participant will attain the specified age
in 2009 or later; and provided further that to the extent that a Participant
does not timely file an election as provided in this Section 4.1(a), or such
election does not comply with the Plan or the terms and conditions established
by the 409A Committee, then he will be deemed to have irrevocably elected age 55
(or for a Participant that has attained at least age 55 prior to January 1,
2009, the age that such Participant that will attain in 2009). The election
described in this Section 4.1(a) shall become irrevocable on a date specified by
the 409A Committee. Once irrevocable, the election may not be changed.

(b) Except as otherwise provided in Section 3.4 or this Article IV, each
Participant may elect to have his benefits under Article III paid in the form of
a single life annuity or an actuarially equivalent (within the meaning of
Treasury Regulation § 1.409A-2(b)(2)(ii)) 50%, 75% or 100% joint and survivor
annuity (determined using the actuarial assumptions of the Pension Plan),
payable in bi-weekly installments. To the extent that a Participant does not
timely file an election as provided in this Section 4.1(b), or such election
does not comply with the Plan or the terms and conditions established by the
409A Committee, then a Participant who is unmarried on the date that payments
commence pursuant to Section 4.1(a) will be deemed to have irrevocably elected a
single life annuity, and a Participant who is married on the date that payments
commence pursuant to Section 4.1(a) will be deemed to have irrevocably elected a
50% joint and survivor annuity. The election described in this Section 4.1(b)
shall become irrevocable on a date specified by the 409A Committee.
Notwithstanding the preceding sentence, a Participant designated by the 409A
Committee may elect, on a form provided by the 409A Committee and subject to
such terms and conditions as the 409A Committee specifies, to change his form of
annuity to another annuity form specified in this Section 4.1(b) at any time
prior to the payment commencement date.

(c) The elections described in this Section 4.1 shall also apply to the
Participant’s benefits, if any, under the NCR Nonqualified Excess Plan, the
Retirement Plan for Officers of NCR, the NCR Mid Career Hire Supplemental
Pension Plan, and the NCR Supplemental Pension Plan for AT&T Transfers. This
Section 4.1 is intended to comply with the requirements of Notice 2007-86 and
the applicable proposed and final Treasury Regulations issued under Section 409A
of the Code and shall be interpreted in a manner consistent with such intent.
Therefore, this Section 4.1 shall not apply to the extent that it would cause an
amount otherwise payable in 2008 pursuant to the terms of the Plan (and related
administrative rules implemented to comply with Section 409A of the Code) in
effect immediately prior to December 31, 2008 to be paid in a later year;
instead, the amounts otherwise payable in 2008 shall continue to be paid to the
Participant in accordance with the terms of the Plan (and related administrative
rules implemented to comply with Section 409A of the Code) in effect immediately
prior to December 31, 2008.

4.2 Discretionary Lump Sum Payment. Notwithstanding the foregoing, the Company
may, in its sole discretion, pay the benefit of any Participant in a single lump
sum payment, provided that (a) such payment results in the termination and
liquidation of the entirety of the Participant’s interest in the Plan (and any
other deferred compensation arrangement of the Company that is aggregated with
the Plan pursuant to Treasury Regulation § 1.409A-1(c)), (b) the amount of such
payment (determined using the actuarial assumptions applicable under the Pension
Plan) does not exceed the applicable dollar amount under Section 402(g)(1)(B) of
the Code for the year in which the payment is made, and (c) in no event



--------------------------------------------------------------------------------

may a payment be accelerated following a Participant’s Separation from Service
to a date that is prior to the first business day of the seventh month following
the Participant’s Separation from Service (or if earlier, the date of the
Participant’s death).

4.3 Currency. All distributions from this Plan will be paid in U.S. currency.
Benefits based on non-U.S. compensation will be converted to U.S. currency in
accord with NCR policy, as determined by NCR in its sole discretion.

4.4 Withholdings. NCR shall withhold appropriate FICA and other applicable taxes
from distributions under the Plan.

ARTICLE V

Unfunded Nature of the Plan

5.1 Unfunded Plan. This Plan shall be unfunded. The funds used for payment of
benefits hereunder and of the expenses of administration hereof shall, until
such actual payment, continue to be a part of the general funds of the Company,
and no person other than the Company shall, by virtue of this Plan, have any
interest in any such funds. Nothing contained herein shall be deemed to create a
trust of any kind or create any fiduciary relationship. To the extent that any
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company.

ARTICLE VI

Administration of the Plan

6.1 Plan Administrator. The Plan shall be administered by NCR. NCR shall have
the exclusive authority and responsibility for all matters in connection with
the operation and administration of the Plan. NCR shall have all powers
necessary or appropriate to carry out its duties, including the discretionary
authority to interpret the provisions of the Plan and the facts and
circumstances of claims for benefits. NCR’s decisions shall be final and binding
on all parties.

6.2 Delegation of Administrative Duties. NCR may, from time to time, delegate to
any person or persons or organizations any of its rights, powers, and duties
with respect to the operation and administration of the Plan.

6.3 Determination of Benefits. In all questions relating to age and service for
eligibility for any benefit hereunder, or relating to term of employment and
rates of pay for determining benefits, NCR’s decisions, based upon this Plan and
the Company’s records, shall be final and binding.

ARTICLE VII

Amendments and Termination

7.1 Amendment and Termination. This Plan shall terminate when all benefits
payable under the terms of the Plan have been paid. The Compensation Committee
or the Board of Directors in its discretion may amend or terminate the Plan at
any time, provided, however, that (a) no such action shall adversely affect the
right of any Participant or surviving spouse to a benefit to which he or she has
become entitled pursuant to this Plan, and (b) no amendment or termination may
accelerate the payment of a benefit hereunder except as permitted by
Section 409A of the Code.



--------------------------------------------------------------------------------

7.2 Lump Sum Cash-Out. For purposes of this Article VII, a decision by the
Committee or Board of Directors to pay a single lump sum to a Participant or
surviving spouse (but only to the extent permitted by Section 409A of the Code)
equal to the present value of any annuity payment due under the Plan shall not
be construed as adversely affecting the right of a Participant or surviving
spouse to a benefit entitlement under the Plan.

ARTICLE VIII

Change-in-Control

8.1 Change-in-Control. In the event of a Change in Control, as defined in the
NCR Change in Control Severance Plan (the “CIC Plan”) or a successor plan, a
Participant whose employment with the Company is terminated involuntarily during
the three years following the Change in Control will be fully vested under this
Plan. If the CIC Plan terminates before the occurrence of a Change in Control,
the definition of Change in Control contained therein as of the date of such
termination shall govern for purposes of this section.

ARTICLE IX

Miscellaneous

8.1 Governing Law. This Plan shall be governed by the Employee Retirement Income
Security Act of 1974 (“ERISA”) except as otherwise exempt. To the extent not
governed by ERISA, it shall be governed by the laws of the State of Ohio.

8.2 Assignment Prohibited. Assignment, pledge or encumbrance of any kind of
benefits under the Plan shall not be permitted or recognized, including
assignment of benefits pursuant to a domestic relations order; provided,
however, that amounts owed by a Participant to the Company may be collected from
benefits otherwise payable from the Plan, in the discretion of NCR.

8.3 Severability. If any provision of this Plan shall be held illegal or invalid
for any reason, the remaining provisions shall continue to be fully effective.

8.4 No Additional Rights. Participation in this Plan shall not give to any
employee the right to be retained in the employ of the Company nor any right or
interest in this Plan other than as herein specifically provided. No employee
shall have any right to a benefit under this Plan unless he or she meets the
conditions specified in Sections 2.1 and 2.2.

8.5 Expenses. Expenses of the Plan shall be paid by the Company.

8.6 Domestic Partners. If a Participant has a domestic partner who qualifies
under the terms of the Pension Plan (or a similar defined benefit plan in a
non-U.S. location) as the Participant’s joint annuitant or as entitled to death
benefits as a surviving spouse, then such domestic partner may be designated by
the Participant as joint annuitant under this Plan, or will be entitled to a
death benefit under this Plan, as the case may be.

8.7 Facility of Payment. Any payment to a Participant or spouse or domestic
partner of a Participant or the legal representative of either, in accordance
with the terms of this Plan, shall to the extent thereof be in full satisfaction
of all claims such person may have against the Company hereunder, which may
require such payee, as a condition to such payment, to execute a receipt and
release therefor in such form as shall



--------------------------------------------------------------------------------

be determined by NCR. Any release of claims provided pursuant to this
Section 8.7 must be executed and delivered to the Company, and must become
effective and irrevocable in accordance with its terms, prior to the payment
commencement date determined under this Plan.

8.8 Single Benefit Payment. The benefit payable from this Plan and any benefits
to which a Participant is entitled from other nonqualified plans sponsored by
the Company may be combined and paid by a single bi-weekly check, according to
standard payment practices, in the discretion of the Company.

8.9 Exemption From Portions of ERISA. This Plan is intended to qualify for
exemption from Parts II, III and IV of the Employee Retirement Income Security
Act of 1974 (“ERISA”) as a plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

8.10 Compliance with Section 409A of the Code. It is intended that the Plan
shall comply with the requirements of Section 409A of the Code. This Plan shall
be construed, administered, and governed in a manner that effects such intent,
and the Company shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, benefits provided under this Plan may
not be deferred, accelerated, extended, paid out or modified in a manner that
would result in the imposition of an additional tax on a Participant under
Section 409A of the Code. Although the Company shall use its best efforts to
avoid the imposition of taxation, interest and penalties under Section 409A of
the Code, the tax treatment of the benefits provided under the Plan is not
warranted or guaranteed. Neither the Company, its affiliates, directors,
officers, employees nor its advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by a Participant or other
taxpayer as a result of the Plan. Any reference in the Plan to Section 409A of
the Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to Section 409A of the Code by the U.S.
Department of Treasury or the Internal Revenue Service. The Committee may, in
its sole discretion, accelerate the time or schedule of a payment under the Plan
to a time or form otherwise permitted under Section 409A of the Code in
accordance with the requirements, restrictions and limitations of Treasury
Regulation Section 1.409A-3(j); provided that in no event may a payment be
accelerated following a Participant’s Separation from Service to a date that is
prior to the first business day of the seventh month following the Participant’s
Separation from Service (or if earlier, the date of the Participant’s death)
unless otherwise provided in Treasury Regulation Section 1.409A-3(j). The
Committee may also, in its sole discretion, delay the time or form of payment
under the Plan to a time or form otherwise permitted under Section 409A of the
Code in accordance with the requirements, restrictions and limitations of
Treasury Regulation Section 1.409A-2(b)(7).

8.11 By accepting any benefit under the Plan, each Participant and each person
claiming under or through any such Participant shall be conclusively deemed to
have indicated his acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan (and related administrative rules implemented
to comply with Section 409A of the Code) and any action taken under the Plan by
the Board of Directors, the Committee, the 409A Committee or the Company or its
affiliates, in any case in accordance with the terms and conditions of the Plan
(and related administrative rules implemented to comply with Section 409A of the
Code).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment and restatement of the
Plan to be executed on effective as of the 31st day of December, 2008.

 

NCR CORPORATION By:  

/s/ Andrea Ledford

Name:   Andrea Ledford Title:   Senior Vice President, Human Resources